Response to After-Final Arguments
Cont. 3a) and 7a)
Applicant has proposed amendments to claims, which raise new issues that would require further consideration and/or search. A decision on determining allowability could not be made within the guidelines of the pilot because Applicant has proposed amendments to remove the limitations, wherein the final rejections were based upon. The proposed amended claims have extensive alternative limitations were not previously considered for After-Final Consideration Pilot Program 2.0, under the allotted time.

Cont. 12)
 Applicant’s remarks are moot, since the proposed amendments are not entered. The Examiner maintains the rejection of record in the Final Office action.
No claims are allowed.

/HONG T YOO/Primary Examiner, Art Unit 1792